Title: Thomas Jefferson to Thomas A. Holcombe, 28 August 1813
From: Jefferson, Thomas
To: Holcombe, Thomas A.


          Poplar Forest Aug. 28. 13
          Th: Jefferson presents his compliments to the Principal of the Lynchburg academy with whom Francis Eppes a grandson of his is, the only child of
			 a deceased daughter, whom he has but rare opportunities of seeing.
			 there is with him also another connection, master Baker. it will be a gratification if they can be permitted to come and stay with him till Monday morning when they shall be sent back again.
			 if the principal himself could at any time make it
			 convenient to come and take a plantation dinner with Th:J. he would be very happy to see him. he salutes him with esteem and respect.
        